DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hershberg et al. (US 20150071052).
Considering claims 1, 9, Hershberg teaches a network connection method/smart device, comprising: 
a processor; and memory having instructions stored therein executable by the processor, wherein the instructions, when being executed by the processor (Fig.14), cause the processor to implement a network connection method comprising:
establishing a backup connection (recovery local wireless network) between a smart device and a network access device when the smart device fails to establish a network connection (losing connectivity to the primary local wireless network) with the network access device due to incorrect networking verification information, wherein the backup connection is a communication connection different from the network connection ([0007], [0009]-[0010] onboarder device receives updated network credentials for a primary local wireless network, establishes a recovery local wireless network, [0035], [0102]-[0103]); 
 receives updated network credentials for a primary local wireless network); and 
establishing the network connection with the network access device by using the updated networking verification information ([0009]-[0010] receives updated network credentials for the primary local wireless network via the recovery local wireless network, and reconnects to the primary local wireless network using the updated network credentials, [0105]). 
 Considering claims 2, 10, Hershberg teaches wherein the networking verification information comprises one or more of a wireless network service set identifier (SSID) and a wireless network connection password ([0102], [0105], [0110]).  
Considering claims 3, 11, Hershberg teaches wherein the establishing a backup connection between a smart device and a network access device comprises: broadcasting relevant information in a predetermined format for establishing the backup connection, so that the network access device establishes the backup connection with the smart device according to the relevant information when detecting the relevant information in the predetermined format ([0109]-[0110]).  
Considering claims 4, 12, Hershberg teaches further comprising: 34receiving identifier information in synchronization with that the network access device receives the identifier information, before the network connection established by using the networking verification information is disconnected between the smart device and the network access device, wherein the identifier information is fed back by a server side, and is configured for the network access 
Considering claims 5, 13, Hershberg teaches further comprising: sending, to the network access device, a request for obtaining the updated networking verification information, before receiving the updated networking verification information sent by the network access device through the backup connection, wherein the request is encrypted by using the identifier information or carries the identifier information ([0103], [0107]).  
Considering claims 6, 14, Hershberg teaches further comprising: disconnecting the backup connection with the network access device, after establishing the network connection with the network access device ([0009]-[0010], [0103]-[0107]).  
Considering claims 7, 15, Hershberg teaches a network connection method, comprising:
a processor; and memory having instructions stored therein executable by the processor (Fig.14), wherein the instructions, when being executed by the processor: 
establishing a backup connection (recovery local wireless network) with a smart device according to received relevant information in a predetermined format, when determining according to the relevant information that the smart device fails to establish a network connection with a network 35access device due to incorrect networking verification information, wherein the backup connection is a communication connection different from the network connection ([0007], [0009]-[0010] onboarder device receives updated network credentials for a primary local wireless network, establishes a recovery local wireless network, [0035], [0102]-[0103]); and 

Considering claim 8, 16, Hershberg teaches further comprising: receiving identifier information fed back by a server side in synchronization with that the smart device receives the identifier information, before the network connection established by using the networking verification information is disconnected between the smart device and the network access device; and verifying validity of the smart device by using the identifier information, before sending the updated networking verification information to the smart device through the backup connection ([0009]-[0010], [0103]-[0107]).  
 Considering claim 17, Hershberg teaches wherein the smart device comprises at least one of a mobile terminal and a smart home device ([0074] user equipment (UE) such as telephones, tablet computers, laptop and desktop computers, certain vehicles, etc.).  
Considering claim 18, Hershberg teaches further comprising the network access device (Fig.2A).  
Considering claim 19, Hershberg teaches wherein the network access device is configured to: establish the backup connection with the smart device according to received relevant information in the predetermined format, when determining according to the relevant information that the smart device fails to establish the network connection with the network 
Considering claim 20, Hershberg teaches wherein the networking verification information in the smart device is updated automatically, and the network connection is established automatically between the smart device and the network access device without user participation ([0009]-[0010], [0103]-[0107]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641